In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00309-CV

BARBARA DILLARD, Appellant                 §    On Appeal from

                                           §    County Court at Law No. 1

V.                                         §    of Tarrant County (2018-002074-1)

                                           §    October 10, 2019
NORTH HILLS MANOR, Appellee                     Opinion by Justice Wallach

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach